Citation Nr: 0714386	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-41 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Evaluation of hepatitis C, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1972 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to service connection for heart 
disease is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

The veteran's hepatitis C is productive of no more than daily 
fatigue, malaise and anorexia; there is no objective evidence 
of incapacitating episodes related to hepatitis C.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.112, 4.114, Diagnostic Code 7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.  A letter dated in June 2003 
explained the evidence necessary to support a claim for 
service connection.  It described the action that had been 
taken by VA and asked the veteran to identify additional 
evidence.  It provided the veteran with instructions 
concerning the assistance VA would provide in obtaining 
evidence.  

A September 2003 letter explained that the veteran should 
identify evidence showing that his claimed hepatitis C and 
heart condition had existed from service to the present.  
Various types of evidence were suggested.  The letter also 
described VA's duty to assist the veteran in obtaining 
evidence supportive of his claim.  

A January 2005 letter described the evidence necessary to 
support a higher evaluation for hepatitis C.  It discussed 
the evidence of record and told the veteran how VA would 
assist him in obtaining additional evidence.  

A March 2006 letter told the veteran how VA establishes 
evaluations and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was scheduled 
for a hearing before a Veterans Law Judge but failed to 
report for his hearing.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's hepatitis C is evaluated pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2006), for hepatitis C.  Under 
that criteria, hepatitis C with daily fatigue, malaise, and 
anorexia, requiring dietary restriction or continuous 
medication, or for incapacitating episodes with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period warrants a 20 percent evaluation.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or for incapacitating episodes with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain, having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent rating 
requires daily fatigue, malaise and anorexia with substantial 
weight loss (or other indication of malnutrition) and 
hepatomegaly; or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks, during the past twelve-month period, but not 
occurring constantly.  A 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  

Under Note (2) at 38 C.F.R. § 4.114, an "incapacitating 
episode" is defined as a period of acute signs and symptoms 
severe enough to require bed rest and treatment by a 
physician.  The term "substantial weight loss" means a loss 
of greater than 20 percent of the individual's baseline 
weight, sustained for three months or longer; and the term 
"minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer. "Baseline weight" means the average weight 
for the two-year-period preceding onset of the disease.  See 
38 C.F.R. § 4.112 (2006).

A private treatment record dated in March 2002 indicates that 
the veteran's weight was 259.

Treatment records from G.W.G., M.D. indicate that the 
veteran's hepatitis C was diagnosed in May 2002.  At that 
time, the veteran reported that he felt fine, without 
weakness, fatigue, or nausea.  Examination of the veteran's 
abdomen revealed no hepatosplenomegaly and no masses.  

In a July 2003 statement, the veteran asserted that he had 
daily side aches, headaches, dizziness, chest pain, fatigue, 
and shortness of breath.  

 A VA examination was carried out in September 2003.  The 
veteran reported that he worked as a truck driver.  He 
indicated that he walked his dogs and played some basketball.  
Examination of his abdomen revealed no collateral 
circulation, no shifting dullness, and no splenomegaly.  The 
examiner noted that the veteran was on medication for 
hepatitis C.

A December 2003 letter from C.B.B., M.D. indicates that the 
veteran had serologic evidence of chronic hepatitis C, and 
that he experienced daily fatigue, weight changes and 
malaise.  He indicated that the veteran's symptoms had been 
present for two years.  He noted that the veteran's viral 
replication levels were very high.

In January 2004 the veteran stated that hepatitis had made 
him extremely weak and sick.

A January 2004 private treatment note indicates a weight of 
254 pounds.  In June 2004 the veteran weighed 264 pounds.  A 
July 2005 treatment record from A.A., M.D. indicates that the 
veteran's weight was 271 pounds.

An additional VA examination was conducted in February 2006.  
The examiner noted that the veteran's condition did not 
affect his body weight.  The veteran complained of frequent 
abdominal pain on the left side.  The examiner noted that 
there was no associated abdominal distension.  The veteran 
reported that he suffered from easy fatigability, loss of 
appetite, and jaundice.  He related that his symptoms were 
near constant and allowed him to function, but that he was 
unable to work.  He stated that he had incapacitating 
episodes as many as 21 times per month, lasting for one day.  
He reported that Dr. G. had recommended bed rest in 2002.  
The examiner noted that the veteran received weekly shots 
from October 2002 to October 2003, but was not on any current 
treatment regimens.  The veteran denied ever vomiting blood.  
He endorsed black, tarry stools, but was unable to indicate 
the number of occurrences in the past.  He stated that the 
most recent episode was in February 2006.  The examiner 
indicated that abdominal tapping had not been required.  He 
also noted that the condition had not resulted in any lost 
time from work.  On physical examination, the veteran's 
weight was 271 pounds.  He was well developed, well 
nourished, and in no acute distress.  There was no sign of 
jaundice.  Examination of the abdomen was limited by truncal 
obesity.  The examiner indicated that the condition did not 
cause generalized muscle weakness or muscle wasting.  Liver 
function tests and complete blood count were within normal 
limits.  

The veteran's hepatitis C is currently evaluated as 20 
percent disabling.  Such an evaluation is warranted where 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia, requiring dietary restriction or continuous 
medication, or for incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  

A higher evaluation requires the presence of daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or for incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 
12-month period.  Review of the evidence reveals the 
veteran's report of daily symptoms associated with his 
hepatitis C, to include headaches, dizziness, fatigue, and 
shortness of breath.  The veteran has also asserted that his 
hepatitis C has made him very weak and sick.  However, the 
objective evidence indicates that the veteran has remained 
active.  There is no evidence that the veteran has been 
prescribed dietary restrictions as treatment for the 
hepatitis C.  On most recent examination in February 2006, 
the veteran reported that he was not on any medication for 
the disease.  No hepatomegaly has been noted.  The veteran 
has actually gained weight during the pendency of this 
appeal.  Moreover, there is no objective evidence of 
incapacitating episodes.

The Board has reviewed the record and concludes that the 
veteran's service-connected hepatitis C has not materially 
changed, and that a uniform rating is warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Accordingly, an evaluation 
in excess of the currently assigned 20 percent is denied.




ORDER

An evaluation in excess of 20 percent for hepatitis C is 
denied.


REMAND

The veteran has appealed the denial of service connection for 
heart disease.  During service there was a finding of a 
systolic murmur.  In 1973, there was a report of mitral 
insufficiency.  Cardiac catheterization in March 2003 
disclosed mitral regurgitation, among other findings.  Since 
service, heart disease has been diagnosed.  Based upon the 
holdings of the Court of Appeals for Veterans Claims, a VA 
examination is required.  Duenas v. Principi, 18 Vet. App. 
512 (2004).  

In light of the above discussion, the case is Remanded for 
the following:

The veteran should be scheduled for an 
examination by a physician (a 
cardiologist if reasonably available).  
The claims files should be made available 
to the examiner.  The examiner should 
identify all current diagnoses.  The 
examiner should also determine whether 
there is any relationship between current 
findings and the in-service report of a 
murmur and mitral insufficiency.  If 
there is no relationship, that fact must 
be clearly noted in the report.  The 
examiner should identify his credentials 
(i.e., M.D.)

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


